FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 17, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 13-6004
 v.                                              (D.C. No. 96-CR-00084-D-1)
                                                        (W.D. Okla.)
 HAROLD EUGENE BELL,

          Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      In 1997 Harold Bell was convicted of drug related charges, convictions this

court affirmed in 1998. See United States v. Bell, 154 F.3d 1205 (10th Cir. 1998).

In the fifteen years since, Mr. Bell has launched at least seven collateral attacks

on his convictions and sentence. In the current litigation, Mr. Bell alleges that

the district court erred back in 1999 when it converted his very first post-

conviction motion (seeking, by its terms, a judgment of acquittal or a new trial)

into a request for habeas relief under 28 U.S.C. § 2255, and did so without

providing him advance notice.


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Bell previously made this same complaint in 2005. At that time, the

district court treated Mr. Bell’s complaint as seeking reconsideration of its

original 1999 order denying collateral relief and thus as a motion arising under

Fed. R. Civ. P. 60(b). The district court then proceeded to deny relief on two

grounds. First, it noted that Mr. Bell had failed to explain his years of delay in

presenting the argument. Second, it noted that Mr. Bell had failed to present any

legal authority in support of his complaint. This court declined to grant a

certificate of appealability (COA) to permit Mr. Bell to challenge this result,

holding that the district court’s decision was “not debatable.” United States v.

Bell, 159 F. App’x 48, 49 (10th Cir. 2005) (unpublished).

      The current litigation differs from the 2005 litigation only slightly. This

case started in 2012 when Mr. Bell once again asked the district court to

reconsider its first 1999 order denying collateral relief. Once again, the district

court treated Mr. Bell’s request as a Rule 60(b) motion for reconsideration of the

1999 ruling. The only difference this time is that Mr. Bell did provide the district

court with legal authority to support his argument. He noted that the district

court’s decision back in 1999 to treat his post-conviction filing as a § 2255

motion without providing advance notice — though expressly approved by this

court at that time, see United States v. Bell, 194 F.3d 1321, 1999 WL 713320, at

*1 (10th Cir. Sept. 14, 1999) (table decision) — violated the Supreme Court’s

later direction in Castro v. United States, 540 U.S. 375, 377 (2003), direction this

                                        -2-
court anticipated in 2000 in United States v. Kelly, 235 F.3d 1238, 1242-43 (10th

Cir. 2000). And about this, Mr. Bell surely has a point. Castro and Kelly, though

coming after his initial post-conviction motion, do indicate that a district court

should notify a petitioner before converting a post-judgment motion into a § 2255

motion. Still, Mr. Bell offered little excuse for his delay in bringing this

authority and his argument to the district court’s attention, having now waited

thirteen years from its 1999 decision, twelve years from the Kelly decision, nine

years from Castro, and seven years from the district court’s 2005 ruling. Noting

that a Rule 60(b) motion must be filed “within a reasonable time,” Fed. R. Civ. P.

60(c)(1), the district court held that Mr. Bell’s delay was unreasonable and denied

relief on that basis alone. It also denied Mr. Bell’s request for a COA and for

leave to proceed in forma pauperis (ifp) on appeal.

      Now before this court, Mr. Bell renews his request for a COA to challenge

the district court’s disposition of his Rule 60(b) motion, and he renews as well his

request for leave to proceed ifp. Mr. Bell doesn’t dispute that he needs a COA to

contest the district court’s Rule 60(b) disposition. See Spitznas v. Boone, 464
F.3d 1213, 1218 (10th Cir. 2006) (“[I]t would be illogical that a COA would be

required to appeal from a habeas judgment, but not from the district court’s order

denying Rule 60(b) relief from such a judgment.”). Neither does he dispute that a

COA may issue only if the petitioner can show that “jurists of reason would find

it debatable” whether the district court erred. Id. at 1225 (quoting Slack v.

                                         -3-
McDaniel, 529 U.S. 473, 484 (2000)). Nor does he dispute that this court may

review a denial of a Rule 60(b) motion on the basis of unreasonable delay only

for abuse of discretion. Before us then, Mr. Bell bears the burden of showing

jurists of reason would find it debatable whether the district court abused its

discretion in finding that his 2012 motion was unreasonably delayed.

      We cannot say so much. This court has routinely held that district courts

do not abuse their discretion when denying relief under Rule 60(b) because of

delays of similar length. See, e.g., United States v. Eaton, No. 12-6262, 2013 WL
49759, at *2 (10th Cir. Jan. 4, 2013) (Rule 60(b)(6) motion filed nearly twelve

years after ruling on § 2255 motion was not made within a reasonable time);

United States v. Stover, 487 F. App’x 474, 476 (10th Cir. 2012) (unpublished)

(delay of eleven years after sentencing was not reasonable); Thompson v.

Workman, 372 F. App’x 858, 861 (10th Cir. 2010) (unpublished) (delay of over

eight years from the district court’s judgment and seven years after the appellate

decision was not reasonable); West v. Champion, 363 F. App’x 660, 664-65 (10th

Cir. 2010) (unpublished) (delay of eight years was not reasonable). In light of the

deferential abuse of discretion standard and this precedent, we fail to see how

reasonable jurists might debate the district court’s denial of Mr. Bell’s Rule 60(b)

motion as untimely.

      Mr. Bell replies that his delay from 1999 to 2006 should be excused. It

should be excused, he says, because before that time this court didn’t require

                                         -4-
district courts to notify a petitioner before converting a post-trial motion into a

§ 2255 motion. Whatever other problems attend this argument, however, it is

wrong on the facts. As early as 2000 this court in Kelly held that notice is

required. The Supreme Court made the point for itself in Castro in 2003. Even

assuming (without deciding) that it might be debatable whether a plaintiff

reasonably delays filing a Rule 60(b) motion until other cases affording similar

relief are decided, it is undebatable that the argument Mr. Bell wishes to pursue

now was available to him a very long time ago. Before, in fact, his 2005 Rule

60(b) motion that sought to pursue exactly the same argument he pursues today.

      Separately, Mr. Bell says his delay from 2006 to 2012 should be excused

because during that time he was working on other petitions seeking to have his

sentence reduced. And, he says, it took him some time to come across the

unpublished case of Washington v. United States, No. 05-3335 (10th Cir. Mar. 14,

2006) (per curiam) (unpublished), to provide him an example of a successful

Castro claim. But on the first point, Mr. Bell didn’t seek a sentencing reduction

until December 2009, so even assuming (again without deciding) that his attention

to his sentencing efforts constituted a reasonable ground for neglecting this

matter, it does not begin to account for the many years that passed. On the

second point, Mr. Bell did not need the unpublished case of Washington, issued in

2006, to assure him of the viability of his argument: published cases like Kelly




                                         -5-
and Castro existed years before that. Neither in any event does Mr. Bell explain

why it was reasonable for him to take six years before discovering Washington.

       The request for a COA and leave to proceed ifp are denied and the appeal is

dismissed. Mr. Bell is reminded that he must pay the filing and docket fees in

full to the clerk of the district court.

                                           ENTERED FOR THE COURT



                                           Neil M. Gorsuch
                                           Circuit Judge




                                            -6-